Citation Nr: 18100117
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-28 316
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure is denied.  
FINDINGS OF FACT
1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.
2.  The Veteran has a current diagnosis of hypertension.
3.  Hypertension is not a disability for which service connection is presumed as a result of exposure to herbicidal agents, such as Agent Orange.
4.  The Veterans hypertension is not causally or etiologically related to service, including as due to herbicide exposure, and is not due to or aggravated by a service-connected disability.

CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, have not been satisfied.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Army from April 1970 to December 1971.  The Veteran received, among other commendations, the Vietnam Service Medal and the Vietnam Campaign Medal.  
This matter comes before the Board of Veterans Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.
In an April 2017 Board decision, this matter was remanded for additional development.  Specifically, the RO was directed to obtain a VA opinion to address deficiencies in the March 2016 VA examination to include a failure to provide a rationale for the opinion reached.  As the requested development has been completed, this matter has returned to the Board for appellate consideration.  The case was previously remanded by the Board in July 2015 for further evidentiary development as well. 
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Service connection, generally
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical nexus requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).
Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Presumptive Service Connection - Herbicide Exposure
VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e). 
A Veteran who had a period of active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 
A Veteran who had a period of active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term herbicide agent means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.
If a Veteran was exposed to an herbicide agent during active service, the diseases enumerated at 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).
Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has held that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation

 
1. Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.
In this case, the Veteran contends that he is entitled to service connection for hypertension, to include as secondary to Agent Orange exposure.
As a preliminary matter, the Board notes that the Veterans DD-214 reflects service in the Republic of Vietnam.  For such veterans, exposure to herbicides is presumed.  Therefore, assuming exposure to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  These include Type II diabetes and ischemic heart disease.  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309 (e), this term does not include hypertension.  See 38 C.F.R. § 3.309 (e), Note 3. 
The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by a veteran. See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement). Thus, as an initial matter, the Board must consider service connection based on onset of hypertension during active duty service, or within a year thereafter.
The Veterans service treatment records (STRs) are negative for any complaints of symptoms, treatment, or a diagnosis of high blood pressure or hypertension.  A report of medical history, dated March 1977, notes the Veteran was in good health. At separation in October 1971, the Veterans report of medical examination indicated normal findings.  No change in medical condition was reported in December 1971.  
Post service treatment records show that the Veteran was diagnosed with hypertension in 1999 and has been receiving ongoing treatment for related symptoms since that time.  Records from December 2007 to November 2015 reflect oral prescription medication including lisinopril.  Blood pressure readings from 2015 were noted as 162/100, 164/102, and 156/98, with an average blood pressure reading of 160/100.  There is no evidence of hospitalizations related to hypertension and the Veteran reported only one emergency room visit, in 2009 or 2010, due to an elevated blood pressure.  
Review of the record reveals that the Veteran was afforded multiple VA examinations. 
In December 2015, the examiner noted a review of the Veterans service treatment records and the absence of any complaints of high blood pressure, related symptomology, or a confirmed diagnosis.  No functional impact was noted as to the Veterans current diagnosis of hypertension and there is no evidence that the condition impacted his ability to work.  In 2004, the Veteran retired from a position with postal service.  Following a review of the record, the examiner opined that the Veterans hypertension was neither caused by nor otherwise related to active service, to include exposure to Agent Orange.  In support of the stated conclusion, the examiner noted that symptoms related to Agent Orange exposure typically present at the time of exposure rather than manifesting many years following exposure.
In March 2016, the Veteran underwent a subsequent examination.  Again, the examiner opined that the Veterans condition was not related to active service, to include exposure to herbicides.  In support of the stated conclusion, the examiner noted that with exception to certain cancers, conditions related to herbicide exposure, typically present during the period of the exposure rather than initial symptoms manifesting many years following exposure. 
Pursuant to an April 2017 Board remand decision, the Veteran was afforded a new examination to obtain a more detailed rationale and analysis as to suggestive evidence of an association between Agent Orange exposure and hypertension.
Accordingly, in June 2017 the Veteran underwent a new VA examination.  The examiners opinion concurred with prior conclusions that the Veterans hypertension was not etiologically related to active service, to include exposure to Agent Orange.  The opinion noted consideration of suggestive evidence of a possible link between hypertension and exposure to Agent Orange.  However, in the absence of well-documented medical evidence to support a causal relationship between Agent Orange exposure and the development of hypertension, the examiner declined to presume a connection.  Accordingly, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veterans hypertension was caused by or otherwise related to active service, to include exposure to Agent Orange therein.  It was noted that while the current medical evidence does not support an etiological relationship between hypertension and Agent Orange exposure, such evidence does support secondary causes of hypertension including renal disease, pheochromocytoma, and primary hyperaldosteronism.  Other risk factors include age, obesity, family history, race (African Americans), high sodium diets, alcoholism, and physical inactivity.  In this case, the Veterans medical history reflects three of the noted risk factors including race, age, and obesity.
In an addendum opinion, dated November 2017, the examiner acknowledged consideration of a suggestive link or association between hypertension and Agent Orange exposure, including review of a National Academy of Sciences Report from 2012 and an update in 2014.  While an association was acknowledged, an etiological relationship could not be reasonable drawn from a mere association.  On review of the evidence, the examiner, again, opined that it is less likely than not (less than 50%probability) that the Veterans hypertension was incurred in, caused by, or otherwise related to active service, to include as due to Agent Orange exposure.  In reaching the stated conclusion, the examiner noted that there is no current well-documented medical evidence to support a nexus between Agent Orange exposure and the development of hypertension.  Conversely, the examiner noted that the Veterans medical history reveals well-documented risk factors for development of hypertension. 
In making all determinations, the Board has fully considered the medical evidence and lay assertions of record.  Generally, the Veteran is presumed competent to report on symptoms experienced during service, and such reporting is deemed credible.  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In the instant case, there is no evidence that Veteran possesses the required training to opine as to the etiology of his hypertension. To the extent his statements may be competent, the Board ultimately assigns greater probative weight to the medical evidence of record, to include opinions rendered by trained medical professionals based on appropriate diagnostic testing and reasonably drawn conclusions with supportive rationale.
Here, multiple VA examiners have reviewed the claims file and/or physically examined the Veteran and concluded the preponderance of the evidence is against a finding that hypertension was incurred in service, manifested within one year of discharge, or developed as the result of herbicide exposure.  Additionally, the record does not include competent evidence establishing an etiological nexus between the Veterans current hypertension and any disease, injury, or other incident in service. 
While the Board is sympathetic to the Veterans lay assertions that his hypertension was caused by or otherwise related to active service, to include exposure to Agent Orange therein, the competent medical evidence does not support his contention.  
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Service connection for hypertension, including as due to herbicide exposure, is denied.

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

